CASE 0:20-cr-00147-PAM-LIB Doc. 55-3 Filed 09/24/20 Page 1 of 8




                                                           BY MAIL


                                                       $F a4mo
                                                           DISTRICTCOURT
               CASE 0:20-cr-00147-PAM-LIB Doc. 55-3 Filed 09/24/20 Page 2 of 8



 STATE OF'NIINNESOTA                                                                   DISTRICT COURT
 COTJNTY OF BELTRAMI                                                           9th   JUDICIAL DISTRICT


 IN THE MATTER OF THE AP"LICATION
 OF THE Paul Bunyan Drug Task Force F'OR                                 UNDER SEAL
 ATI ORDER       AUTHORIZING THE
 INSTALLATION A}tD USE OF A PEN                                    FIT.{DINGS, ORPER, AND
 REGISTE& TRAP AND TRACE DEVICE,                                   TRACKING WARRAI{T
 ELECTRONIC TRACKING DEVICE,                                           2t8-40t-2024
 GLOBAL POSITTONTNG SY'STEM (cPS)
 TECHNOLOGY, USE OF PRECTSION
 LOCATION     TECHNOLOGY,       A}ID                                                     RECEIVED
 DISCLOSURE OF SUBSCRIBER AIYD CELL                                                              BY MAIL
 SITE INF'ORMATION A}{D TRACKING
 WARRANT                                                                                   $P 24ilro
                                                                                 CLERK, U.S. DISTRICT GOU}]I
                                                                                        ST PAUL, MN



       This matter having come     hfoT   the Court pursuant to an application by S/A David Hart under
18 U.S.C.   $$2703(cXlXB), 2703 (d), 2711(3XB),3117,3122,3123 aqd 3r27(2)(B) and Minn. Stat.
$$626A.35 to 626A.42, authorizing the installation and use of a pen register and     tap   and   tace device
including caller identi'ficatiorq cellular tower location and service inforrration, Global Positioning
System (GPS) information (GPS), and      tacking warrant for phone number(s) 218-401-2024.


      uPoN REVIEW.OF THE APPLICATION, TIrE COURT I{EREBY FII\DS THAT:


       1.      Federal Certification: Pursuant to 18 U.S.C .3122@)(2), the Court finds that the

               applicant, S/A David Hart Paul Bunyan Drug Task Fgrce has cenified that his agency is
               conducting a criminal investigation of Augustus Qunhell LIGHT, DOB: 051041198t,
               and others as yet unknown, in connection with possible violations      of State and Federal
               laws relative to Aiding an Ofifender 609.495; and that it is believed the subjects of the
               investigation are using telephone number 218401-2024 in furtherance of the subject
               offenses; and that the information likely to be obtained from the pen register, electronic
               tracking, and trap and trace device including caller identifrcation, cellular tower location
               and service   inforrration and Global Positioning System (GPS) information is relevant to
               an ongoing criminal investigation being conducted by the Paul Bunyan Drug Task
              CASE 0:20-cr-00147-PAM-LIB Doc. 55-3 Filed 09/24/20 Page 3 of 8
                                                                                                        Order-2


               Force and that prqbable causq exists that a crime has been, is being, or is about to be
               committed by the person in possession ofthe electronic device.


               Finding Supporting Issuance of Order: Pursuaut to Minn. Stat. $626A.37 andMinn.
               Stat. $6264.42, Subd. Z,the Court finds based upon the information submitted by the
               applicant that there is reason to believe that the information likely to be obtained by the

               installation and use of the pen register, trap and trace device, including caller
               identification and is relevant to au ongoing criminal investigation and ptobable cause
               exists that a crime has been, is or is a.bout to be committsd by a person in possession      of
              an electronic devioe,'and informalion related to an elechonic tracking device, cellular

              tower location and service information, electonic device location information, and/or
              Global Positioning System Information (GPS) is authorized pursuant to this tracking
              wiuTant.



      3.      Finding of Delay in Notice: Pursuant to Minn. Stat. $ 626A.42, Subd. 4, the court finds
              that notice of the tacking warrant shall not be provided to the target ofthe investigation

              for   a   period of ninety (90) days or within a reassnable time, not later than ninef (90)
              days after the tracking wanant is unsealed       if the tracking warrant is sealed by the court.


WHEREFORE, based upon the forgoing, the Court issues the following:


                                     ORDER AIID TRACKING WARRA}IT

       1.. Order Permitting Installation and Use: IT IS ORD                 pursuant to 18 U.S.C. $$ 2703
           (d),3122 (a) Q), aud 3123 and Minn. Stat $$626A,36 ard 626A.37, that S/A David Hart
           of the Paul Bunyan Drug Task Force may install and use a pen register to record
           numbeis dialed or prrlsed from telephone number 2L8-401-2024 and a tap and trace device

           including caller identification, be installed to register numbers dialed or pulsed to telephone
           number 218401-2024 md to record the date and time of such pulsing or records, and to
           record the length of time the telephone receiver in question is offhook for incoming or

           outgoing calls for a period of sixty (60) days or the period necessary to achiere the
           objective of the authorization, whichever is less; and also that Verizon Wireless fumish
           any historical cell site, call detail and   toll records still maintained by Verizon Wireless
     CASE 0:20-cr-00147-PAM-LIB Doc. 55-3 Filed 09/24/20 Page 4 of 8


     switches" that were     in use by the target number during the 48 hour period preceding
     Verizon Wircless activation of this order, and


     IT IS ORDERED, pursuant to Minn. Stat. $626,4, .42 tllort atracking warrant is authorized to
     collect location information onan electronio device ingluding, information concerning the
     location of   an-   electranic device tbat in whole or i4 par1, is generated or de"-jved from or
     obtained by the operation of an electronic device, including cellular tower location and
     service tn{ormation, and an electonic tacking device and/or Global Positioning System
     (GPS) information.



3.   Identity of Phone Listing: The person to whom telephone number 218401-2024 is listed is
     believed to be Augustus LIGHT.


4.' Identity of Investigafion Subject: The person(s) under investigation in this matter is

     Augustus LIGHT, and others as yet unknown.


5.   Number and Physical Location: The p[one number to which the pen register and uap and
     tace device is to be attached is 218.401-2024rand based upon infonnation submitted by
     the applicant the geographic limitation of the order is the Continental United States; and


6.   Statement of Offense: The offense(s) to which the information likely to be obtained by the

           register and trap and trace device including caller identification and or cellular tower
     ryn
     location and service information including Global Pbsitioning System (GPS) information
     relates to violations of federal and state law relative to    contolled substance crimes; and


7.   Identity of Law Enforcement Officer: The law enforcement officer(s) responsible for
     installation and use ofthe pen register and trap and trace device including caller
     identification, cellular tower'location and service infonnation and Global Positioning
     System (GPS) information are S/A David Hart Paul Bunyan Drug Task Force.




8.   Time Period; Thp period during which the use of the pen register 4nd nap and trace device
     including caller identification, cellulartower location and service information, and an
      CASE 0:20-cr-00147-PAM-LIB Doc. 55-3 Filed 09/24/20 Page 5 of 8



     electronic tracking device and/or Global Positioning System (GPS) information is
     authorized is sixty (60) days or the ppriod neqessary to aciieve the objective of the
     authorization, whicherrer is less; and


g.   Fumishing Facilities: IT IS FURTHER ORDERED, pursuantto 18 U'S'C' $$ 2703
                                                                               (d),

                e),3l24and Minn. Stat. $626A.38, Sutd. l, that Verizon Wireless
     3122 (c)                                                                           strall

     forthwith funrish S/A David HartPaul Bunyan Drug Task Force with all information,
     facilities, and technical assistance necgssary to accomplish the installation of a pen register
                                                                                            service
     and trap and trace device including caller identification, cellular tower location and

     information, elecnonic tracking device and/or Global Positioning System (GPS)
     information, Unobgqsively and wi*r minimUm interference to the services that are accorded
     person(s) whose telgphone is to be the sUbject of the devices. This includes the existence

     of any and all custom calling, class, or ESS features including but not limited to Caller ID,
     voice mail, call forwarding and speed calling as well as automatic number identification
     (ANI) that exist for telephone number 218'401.2024; and


10. Notification of Changes In Service: IT IS FURTHER ORDERED that as part of turnishing
     information, facilities and technieal assistance, Verizon Wireless provide S/A David Hart
     paul Bunyan Drug TaskForce fonhwith all information regarding anychanges in service
                                                                                  this Order; and
     relative to 218-401 -2024rdruing the authorized period of interception under

                                                                                     shall
11. Order to Fumish Infonnation: IT IS FURTHER ORDERED that Verizon Wireless
    provide data on all communipations originating from or directed to 218401'2024 including
     the following information during      11ts   nu-thorized period of interception:

         A.     Cell site activations and locations;
         B.   Outgoing numbers dialed or pulsed, including PPT (Push-To-Talk)
              communicatiotts, and any post cut-through digits;
         C. Incoming ngmbels, if identified,         and any post cut-through digits;

         D. Call duration     and call detail records in electronic format;

         E.   Call detail or toll records for the seven (7) day period immediately preceding the
              date of this order;

         F.   Cunent subscriber and billing information for mobile telephone number 218-401-
                                                                                      (tvGID),
              2024 and the Elechonic Serial Number (ESI0, Mobile Equipment Identity
CASE 0:20-cr-00147-PAM-LIB Doc. 55-3 Filed 09/24/20 Page 6 of 8
                                                                                                 Order-5


       International Mobile Equipment Identity (IMED;Intemational Mobile Subscriber
       Identity (IMSI) and Mobile Subscriber Identity (MSID) specific to 218-401-2024;
  G. Current Verizon Wireless subscriber informatiorr and,          if   rpquested, historical

       subscribet infornation and other lelep.hone(s) associated with this account including

       billing infonnation and records'specific to the subscriber of 218-401-2024;
  H. Information relating to unlisted, non-published telephone numbers dialed fiom

       telephone number 218--4A1'2024 and telephone numbers appearing on the caller

       ide{ttificalion (Caller ID) tunction for telephone number 218401-2024;
  L    A list of control channelslradio   chqnnglos and   their corresponding cell sites;
  J.   Spreadsheets in electronic forrrat (upon request) listing pertinent Verizon Wireless

       cell site locations;
  K. An engineering     ffiBp, showing all cell-site tower locations, addresses, sector and
       orientatiogs (upon request);
  L.   The plysical address/location of all cellular towers in Ae specified marke!
  M. That the telecommunications providers for       these include any assistance or access
       necessary to facilitate the installation of pen register and/or     tap   and trace device to

       include switch based solutions or SMART/SINS system (upon request);
  N.   Records and assistance requested in this order shall be provided to any ofEcer            of
       agent of Paul Bunyan Drug Task Force or Minnesota Bureau of Criminal

       Apprehension.
      CASE 0:20-cr-00147-PAM-LIB Doc. 55-3 Filed 09/24/20 Page 7 of 8
                                                                                              Order{

12. Request for Pen Register ant Trap and Trace Device and Tracking          Warrant: IT IS
    FURTHER ORDERED that Verizon Wireless shall provide data on all communications
    originating from or directed to 218-401-2024 including the following information during
    the authorized period of interception:

           A.   Cell site activations   and"   locations;
.          B.   Outgoing numbers dialed or pulsed, inoluding PTT (Push-To-Talk)
                communications, and any post cut-through digits;
           C. Incoming    numbers, if identified, and any post cut-tbrough digttS;
           D. Call duration and call detail records in electronic format;
           E.   Call detail oi toll records for the seven (7) day period immediately preceding the
                date of this order;

           F.   Current subscriber and billing information for mobile telephone number 218-
                40LA024 and the Elecffonic Serial Number (ESI.D, Mobile Equipment Identity
                (MEID),International Mobile Equipment Identity (IMEI),Intemational Mobile
                Subscriber Identity     [MSI)    and Mobile Subscriber Identity (MSID) specific to

                218401-2O2;4;

           G. Current Verizon Wireless subscriber information and, ifrequested historical
                subscriber infonnation and other telephone(s) associated with this accgurt
                including billing infonnation and records specific to the subscriber of 218-401-
                2024\
           H. Information relating to unlisted, non-published       telephone numbers dialed from

                telephone number 2L8-401-2024 andtelephone numbers appearing on the caller

                identification (Caler ID) function for telepione number 2184014024
           I. List of control channels/radio chanrrels and their corresponding cell sites;
           J. SpreadshEeJs in electronic format (upon reques$ listing pertinent Verizon
                Wireless cell site locations;
           K. An engineering     map, showing all cell-site tower locations, addresses, sector and
                orientations; (upon request) ;

           L.   The physicat address/location of all cellular towers in the specified market;

           M. That the telecommunications providers for       these include any assistance or access
                necessary to facilitate the installation ofpen register and/or trap and trace device
                to include switch based solutions or SMART/SINS system' (upon request);
         CASE 0:20-cr-00147-PAM-LIB Doc. 55-3 Filed 09/24/20 Page 8 of 8
                                                                                                  Order-7


               N.   Records and assistarrce requested in this order shall be provided to any officer or
                    agent of the Paul Bunyan Drug Task Force.

     13. IT IS FURTHER ORDERED that this order pertain to any telephone for which data from

        218-401-2024 is redirected to another communication device, i.e. call forwarding,
        including any chaqge in telephone nurnber assigned to or assegiated with a telephone
        bearing or containing the same Electronic Serial Number (ESN), Mobile Equipment
        Identity (MEID), Intennational Mobile Sutscriber Identification (IMSI) and Subscriber
        Identity Module (SIM) card, listed to the same subscriberand/or telephone account
        associated wittr telephone nrimber 218-401-2024.



     14. IT IS FURTHER ORDERED pursuantto 18 U.S.C. $$ 2703, 3122,3124 andMinn. Stat.

        $626A.38 and Minn. Stat. $626A. 2thatVerizon Wireless shall fumish S/A David Hart
        Paul Bunyan Drug Task Force or other Agents with the PBTF forttrwith all information,
        facilities, arrd technical assistance necessary to accomplish the installation of a pen register
        / tap hace, cell site losations, elechonic backing device and/or Global Positioning System
        (Gps) information unobtusively and with minimum interference to the services presently
        accorded persons whose telephone dialing's and pulses are the subject of the pen register;

        and



     15. Compensation for Carrier: IT IS zuRTHER ORDERED, that Verizon Wireless be
        reasonably compgnsated by the applicant for reasonable expenses incurred in providing
        technical assistance; and


     16. Delay inNotice: IT IS FURTHER ORDERED pursuant to Minn. Stat               $ 626A.42,Subd.4,
        the cout finds that notice ofthetracking warrant shall not be provided to the target ofthe
        investigation for a period of 90 days or within a reasonable titne, not later than ninety (90)
        days after the tracking warrant is unsealed   if the tracking warrant is sealed by the court.


t,
//-a    7 -11
                    Date                                            Judge of District Court
